Citation Nr: 1715483	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969, to include service in the Republic of Vietnam.  His awards and decorations include a Combat Infantry Badge, among others. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was originally before the Board in February 2013, where it was remanded for additional development.  In that remand, the Board found that a claim for entitlement to a TDIU was reasonably raised by the record as part of the Veteran's appeal for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, remand is necessary in order to obtain an additional VA examination and opinion regarding the severity of the Veteran's PTSD.  

In February 2013, the Board remanded the Veteran's increased rating claim for PTSD to obtain a VA medical examination and opinion.  The examiner was instructed to opine as to the current severity of the Veteran's PTSD, as well as whether his PTSD renders him unable to secure or follow a substantially gainful occupation.  The examination was conducted in July 2013.  While the examiner opined that the severity of the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, the examiner failed to address whether his PTSD renders him unable to secure or follow a substantially gainful occupation.  The Board finds that the July 2013 VA examination is inadequate and does not comply with the Board's February 2013 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also notes that it has been nearly four years since the last VA examination.  While the passage of time alone is not necessarily sufficient to support a new examination, in this case where remand is already required for other development, and a significant period of time has passed since the previous examination, the Board finds that a new examination to adequately reveal the current state of the Veteran's disability is appropriate.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a).

In addition, the Veteran's representative has stated that his medical records support the assertion that his PTSD renders him unable to tolerate employment.  However, the evidence of record only contains VA treatment records up to October 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  On remand, any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Finally, because the Veteran's TDIU claim is inextricably intertwined with the PTSD claim, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Again, the Board apologies for the delays.
Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his PTSD claim.  All identified VA records should be added to the claims file, to specifically include treatment records dating since October 2014.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a new VA PTSD examination to determine the current severity of his PTSD.  The examiner is to be provided access to the Veteran's file.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The examiner is also requested to provide an
opinion as to whether the Veteran's service-connected
PTSD renders him unable to secure or follow a
substantially gainful occupation.  Detailed rationale is requested for the opinion provided specifically
addressing the Veteran's claim that he previously left
positions of employment due to the potential for
conflict.

Consideration may be given to the Veteran's level of
education, special training, and previous work
experience in arriving at a conclusion, but not to his age
or to any impairment caused by non-service connected disabilities. 

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal, including the Veteran's claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(6).




